Order denying motion to vacate warrant of attachment, and levies thereunder, and order of publication, reversed on the law, without costs, and motion granted, without costs. The defendants are sued *703in an action at law as trustees of a common-law trust in an effort to reach property held by them as such trustees. The trust property cannot be reached in an action at law, the only remedy being an action in equity. (Hussey v. Arnold, 185 Mass. 202; King v. Stowell, 211 id. 246; Sears’ Trust Estates as Business Companies [2d ed.], p. 214, § 120.) The trust was apparently created in the State of Illinois. The statute of Massachusetts* allowing such trusts to be sued at law has no force in this State. Kelly, P. J., Rich, Manning, Kelby and Young, JJ., concur.

 See Mass. Gen. Acts of 1916, chap. 184; 2 Mass. Gen. Laws (1921), 2078, chap. 182, $ 6.— [Rep.